United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2607
                                    ___________

Great Plains Capital Corporation;     *
Gennaro J. Orrico,                    *
                                      *
                  Appellants,         *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the District
Ben Nelson; Robert Lange; Robert      * of Nebraska.
Craig; James Severson; William        *
McCafferty; John Grant; The Law Firm *       [UNPUBLISHED]
of Kennedy, Holland, Delancy &        *
Svoboda; The Agents General Insurance *
Company,                              *
                                      *
                  Appellees.          *
                                 ___________

                            Submitted: April 21, 1999
                                Filed: April 28, 1999
                                   ___________

Before BOWMAN,* Chief Judge, FAGG, Circuit Judge, and BOGUE,** District Judge.
                              ___________



      *
       The Honorable Pasco M. Bowman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the end of the day on April 23, 1999.
He has been succeeded by the Honorable Roger L. Wollman.
      **
        The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
PER CURIAM.

      Great Plains Capital Corporation and Gennaro J. Orrico's appeal has been
submitted on the briefs. Having reviewed the record in the context of the appellants'
contentions, we conclude no error of law appears, the district court's rulings are clearly
correct, and an extended discussion is unnecessary. Believing that a comprehensive
opinion will serve no useful purpose, we affirm without further discussion. See 8th Cir.
R. 47B.

       We also deny the appellees' motions for dismissal from the appeal and for
sanctions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-